DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 are pending in this application for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 12, and 19  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18 of U.S. Patent No. 11,146,473. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

Instant Application No.: 17/474,324	      U.S. Patent No.: 11,146,473	
2. (New) A computer-implemented method of monitoring communications, the method comprising: 
receiving, by a first server, a message associated with a type value; receiving, by the first server, a response message generated based on the message, the response message including data associated with the message and a parameter value associated with an attribute of the data; 

determining, by the first server, that the response message is acceptable at least in part by determining that the parameter value of the response message meets a threshold defined in one or more activity records, the one or more activity records being associated with the type value associated with the message; 
updating an activity record of the one or more activity records based on the response message and based on the parameter value of the response message meeting the threshold; and providing, by the first server, the updated activity record for use by a second server.
1. A computer-implemented method of monitoring communications, the method comprising: 
receiving, by a first server, a message associated with a second server, the message being associated with a type value; receiving, by the first server, a response message generated based on the message, the response message including data associated with the message and a parameter value associated with an attribute of the data; determining, by the first server, that the response message is acceptable at least in part by determining that the parameter value of the response message meets a threshold defined in one or more activity records, the one or more activity records being associated with the type value associated with the message; 
updating an activity record of the one or more activity records based on the response message and based on the parameter value of the response message meeting the threshold; and providing, by the first server, the updated activity record for use by the second server.
12. (New) A system for monitoring communications, the system comprising: a first server; and 
a second server configured for communication with a service provider network, wherein at least one of the first server and the second server are configured to: 
monitor communication between a computing device and the service provider network, the communication being associated with a type value; identify a response message to the computing device generated based on the monitored communication, the response message including data associated with the monitored communication, the data having a parameter value defining a characteristic of the data; 
determine that the response message is acceptable at least in part by determining that the parameter value of the response message is in a range of values for one or more activity records, the range of values being defined based at least on the type value associated with the monitored communication between the computing device and the service provider network; and 
update an activity record of the one or more activity records based on the response message including the parameter value that is in the range of values for the one or more activity records.
11. A system for monitoring communications, the system comprising: a first server engine; and 
a second server engine configured for communication with a service provider network, wherein at least one of the first server engine and the second server engine are configured to: 
monitor communication between a computing device and the service provider network, the communication being associated with a type value; identify a response message to the computing device generated based on the monitored communication, the response message including data associated with the monitored communication, the data having a parameter value defining a characteristic of the data; 
determine that the response message is acceptable at least in part by determining that the parameter value of the response message is in a range of values for one or more activity records, the range of values being defined based at least on the type value associated with the monitored communication between the computing device and the service provider network; and 
update an activity record of the one or more activity records based on the response message including the parameter value that is in the range of values for the one or more activity records.
19. (New) A first server for monitoring communications, comprising: 
one or more processors; and a memory accessible to the one or more processors and storing instructions which, upon execution by the one or more processors, causes the one or more processors to perform operations comprising: 
receive a message associated with a type value; 


receive a response message generated based on the message, the response message including data associated with the message and a parameter value associated with an attribute of the data; determine that the response message is acceptable at least in part by determining that the parameter value of the response message meets a threshold defined in one or more activity records, the one or more activity records being associated with the type value associated with the message; 
update an activity record of the one or more activity records based on the response message and based on the parameter value of the response message meeting the threshold; and provide the updated activity record for use by a second server.
18. A first server for monitoring communications, comprising: 
one or more processors; and a memory accessible to the one or more processors and storing instructions which, upon execution by the one or more processors, causes the one or more processors to perform operations comprising: 
receive a message associated with a second server, the message being associated with a type value; 

receive a response message generated based on the message, the response message including data associated with the message and a parameter value associated with an attribute of the data; determine that the response message is acceptable at least in part by determining that the parameter value of the response message meets a threshold defined in one or more activity records, the one or more activity records being associated with the type value associated with the message; 
update an activity record of the one or more activity records based on the response message and based on the parameter value of the response message meeting the threshold; and provide the updated activity record for use by the second server.


From the above table it can be seen that although the claims at issue are not identical, they are not patentably distinct from each other because discloses is an apparatus includes a status response reception module that receives status responses from the content provider's network, a response sorting module that assigns, for every received status response, a corresponding request type based on a status request for which the status response was received, a trending record-keeping module that maintains trend records based on a predetermined number of prior status responses received for each request type, a trending estimation module that estimates a trend for each request type based on the status response and a user setting for that request type, a trend checker module that checks, for each received status response, whether or not the received status response is within the trend for the corresponding request type, and a trend alert module that issues an alert when the received status response is not within the trend for the corresponding request type. Therefore, both the invention describes and resolve the same invention and provide the same solution.
Dependent claims 3-11, 13-18, 20 and 21 carry the deficiencies from the base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fraenkek et al. (Pub. No.: US 2003/0065986 A1) discloses, a system for monitoring and analyzing the post-deployment performance of a web-based or other transactional server is disclosed. The monitoring system includes agent components that monitor and report various performance parameters associated with the transactional server, such as response times seen by end users, server and network times, and various server resource utilization parameters. 
Ko et al. (Patent No.: US 10599545 B2) discloses, system and computer program product for adaptive system monitoring. In one embodiment, the method comprises generating time-varying correlation graphs indicating correlations between a multitude of parameters of the system, and using the correlation graphs to identify monitoring logic for monitoring the system. In an embodiment, the correlation graphs are used to select a group of the parameters as monitoring parameters, and these monitoring parameters are dynamically changed. In one embodiment, the monitoring parameters form sets of monitoring parameters, and each set of monitoring parameters is used to monitor the system for an associated period of time.
Dunne et al.	(Patent No.: US 10296410 B2) discloses, reliability testing can include determining a transaction time for each of a plurality of transactions to a system under test during the reliability test, wherein the plurality of transactions are of a same type. Forecasts of transaction times can be calculated for the transaction type. The forecasts can be compared with a threshold time using a processor. A remedial action can be implemented responsive to at least one of the forecasts exceeding the threshold time.
Gyorffy et al.			US 8543868 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/ Primary Examiner, Art Unit 2446